****CORRECTED COPY – DESTROY ALL OTHERS****



              U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32383
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                       Kenneth J. KARWACKI
             Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

           Appeal from the United States Air Force Trial Judiciary
                           Decided 21 March 2017
                          ________________________

Military Judge: Shelly W. Schools.
Approved sentence: Bad-conduct discharge, confinement for 120 days, and re-
duction to E-1. Sentence adjudged 11 December 2015 by SpCM convened at
Dyess Air Force Base, Texas.
For Appellant: Captain Patrick A. Clary, USAF.
For Appellee: Gerald R. Bruce, Esquire.
Before DUBRISKE, HARDING, and C. BROWN, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________

PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
                   United States v. Karwacki, No. ACM S32383


    Accordingly, the approved findings and sentence are AFFIRMED. 1


                   FOR THE COURT



                   KURT J. BRUBAKER
                   Clerk of the Court




1 As identified by Appellant in his merits brief, the court-martial order (CMO) and
report of result of trial incorrectly records that Appellant was found not guilty of both
Charge I and its specification and Specification 3 of Charge II. These offenses were
withdrawn and dismissed by the Government after acceptance of Appellant’s guilty
plea. Appellant acknowledges he suffered no prejudice from these errors. Nonetheless,
we direct the promulgation of a new CMO to accurately reflect the findings adjudged
in his case.


                                           2